The judgment below is affirmed in part upon the reasons stated in the opinion of the Supreme Court and in part upon the general view of the Small Loan Statute, R.S. 17:10-10, et seq., expressed in our opinion in Edelstein v. Hub Loan Co.,130 N.J.L. 511. Such portions of the opinion below as are directed toward the Supreme Court decision in the Edelstein case,129 N.J.L. 497, are to be read in the light of the subsequent reversal, cited supra, of that decision.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, DONGES, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 12.
For reversal — None. *Page 161